Citation Nr: 0712093	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  00-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to service connection for a headache 
disorder, including as secondary to service-connected 
disability or disabilities.

4.  Entitlement to service connection for a stomach disorder, 
to include gastroesophageal reflux disease (GERD), including 
as secondary to service-connected disability or disabilities.

5.  Entitlement to service connection for residuals of a cold 
injury, including pain, cold sensation, peripheral 
neuropathy, and circulatory problems, including as secondary 
to service-connected disability or disabilities.

6.  Entitlement to an initial compensable rating for deviated 
nasal septum.

7.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease.

8.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

10.  Entitlement to an effective date, prior to November 23, 
1998, for the grant of service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949, September 1950 to October 1951, and March to September 
1991.  The veteran was also a member of the Army 
Reserve/National Guard with a long period of service.  He had 
a period of active duty for training (ACDUTRA) in July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

By rating decision dated in June 1999, the RO denied service 
connection for depression, high cholesterol, a stomach 
disorder, headaches, a sinus disorder, residuals of a cold 
injury and for a heart disorder.

By rating decision dated in March 2002, the RO granted 
service connection for PTSD and assigned an initial 30 
percent rating, effective from March 1, 2002, the date of 
receipt of the claim to reopen.

By rating decision dated in April 2002, the RO granted 
service connection for deviated nasal septum and assigned an 
initial noncompensable rating effective from November 23, 
1998.  The RO also denied service connection for GERD.

By rating decision dated October 2002, the RO denied service 
connection for a vision disorder, and for TDIU.

The Board remanded the case to the RO in June 2001, June 
2003, and November 2004, for further development and 
adjudicative action.

In the November 2004 decision, the Board denied service 
connection for high cholesterol, granted service connection 
for coronary artery disease, determined that the June 1987 
decision wherein the RO denied service connection for post-
operative residuals of coronary artery bypass due to 
atherosclerotic heart disease did not constitute clear and 
unmistakable error (CUE), and denied entitlement to an 
effective date, prior to March 1, 2002, for a grant of 
entitlement to service connection for PTSD.  

The issues of entitlement to service connection for 
headaches, including as secondary to service-connected 
disability or disabilities; a sinus disorder (other than 
deviated nasal septum), including as secondary to service-
connected disability or disabilities; depression; a stomach 
disorder, to include GERD, including as secondary to service-
connected disability or disabilities; claimed residuals of a 
cold injury, including pain, cold sensation, peripheral 
neuropathy, and circulatory problems, including as secondary 
to service-connected disability or disabilities; a vision 
disorder; as well as the issues of entitlement to an initial 
rating in excess of 30 percent for PTSD; an initial 
compensable rating for deviated nasal septum; and TDIU were 
remanded.

In a January 2005 rating decision, the RO implemented the 
Board's decision granting service connection for coronary 
artery disease and assigned a non-compensable rating 
effective November 23, 1998.  The veteran appealed the 
assigned rating and the effective date.  

In a June 2005 rating decision, the disability rating for 
coronary artery disease was increased to 10 percent effective 
November 23, 1998.  In addition, the RO determined that no 
revision was warranted in the January 31, 2005 decision which 
assigned the initial non-compensable rating.  

In a May 2006 rating decision, service connection was granted 
for rhinitis and a non-compensable rating was assigned 
effective November 23, 1998.  This resolved the matter of 
service connection for a sinus disorder (other than deviated 
nasal septum).  


FINDINGS OF FACT

1.  The veteran does not have a depressive disorder; any 
subjective complaints of depression are in conjunction with 
his service-connected PTSD.  

2.  The veteran's cataracts in both eyes, epiretinal membrane 
of the left eye, macular degeneration of both eyes, and 
posterior vitreous detachment of both eyes are not 
attributable to service.  

3.  Tension headaches are not attributable to service and are 
not related in any way to service-connected disabilities.

4.  GERD is not attributable to service and is not related in 
any way to service-connected disabilities.

5.  Residuals of cold injuries are not attributable to 
service and are not related in any way to service-connected 
disabilities.

6.  The veteran's deviated nasal septum causes nasal 
obstruction which is 10 percent on the left and zero percent 
on the right; it does not result in 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.

7.  The veteran's coronary artery disease results in a 
workload of 10 METs which results in dyspnea, fatigue, and 
the need for continuous medication; it does not result in a 
workload of greater than 5 METs, but not greater than 7 METs, 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

8.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity, but 
does not result in occupational and social impairment, with 
deficiencies in most areas.

9.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.

10.  The RO denied entitlement to service connection for 
heart disease to include hypertension in a May 1992 rating 
decision; the veteran did not appeal that decision.

11.  On November 23, 1998, the RO received a statement from 
the veteran in which he indicated that he was seeking service 
connection for heart disability; this statement was accepted 
as a claim to reopen service connection for heart disability.

12.  There is no evidence dated between the May 1992 rating 
decision and prior to November 23, 1998, establishing an 
informal or formal claim of service connection for heart 
disability; any medical records dated between the May 1992 
rating decision and prior to November 23, 1998, do not 
constitute informal claims for compensation for heart 
disability since service connection was not in effect for 
heart disability.

13.  In a November 2004 decision, the Board granted service 
connection for coronary artery disease.

14.  In a January 2005 rating decision, the RO implemented 
the Board's decision granting service connection for coronary 
artery disease and assigned a non-compensable rating 
effective November 23, 1998, but in a June 2005 rating 
decision, the disability rating was increased to 10 percent 
effective November 23, 1998.  


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Cataracts in both eyes, epiretinal membrane of the left 
eye, macular degeneration of both eyes, and posterior 
vitreous detachment of both eyes were not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

3.  Tension headaches were not incurred or aggravated in 
active service nor are they proximately due to, the result 
of, or aggravated by service-connected disabilities.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

4.  GERD was not incurred or aggravated in active service nor 
is it proximately due to, the result of, or aggravated by 
service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2006).

5.  Residuals of cold injuries were not incurred or 
aggravated in active service nor are they proximately due to, 
the result of, or aggravated by service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

6.  The criteria for an initial compensable disability rating 
for deviated nasal septum have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.31, 4.97, Diagnostic Code 6502 (2006).

7.  The criteria for an initial rating in excess of 10 
percent for coronary artery disease, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.104, Diagnostic Code 7005 (2006).

8.  The criteria for an initial 50 percent rating for rating 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).

9.  The veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.3, 
4.16 (2006).

10.  The May 1992 rating decision which denied service 
connection for heart disease to include hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. § 20.1103 (2006).

11.  The legal criteria have not been met for an effective 
date prior to November 23, 1998, for the grant of service 
connection for coronary artery disease.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
with regard to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The veteran's claims were filed prior to the enactment of 
VCAA.  Thus, the notification letters were sent after the 
initial rating decisions, in most cases.  VCAA letters were 
issued in January 2002, May 2002, June 2002, July 2002, 
December 2002, June 2003, July 2003, and January 2005.  These 
letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The VCAA letters told 
the claimant to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letters were not sent prior to the initial adjudication of 
the claimant's claims, this was not prejudicial to the 
claimant since the claimant was subsequently provided 
adequate notice and the claims were readjudicated and 
additional supplemental statements of the case (SSOCs) were 
issued.  The claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claims.  Thus, even 
though the initial VCAA notice came after the initial 
adjudication, there is no prejudice to the claimant.  See 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  The Board also notes that the effective date 
issue is a downstream issue from service connection for 
coronary artery disease and VCAA notification in accordance 
with 38 U.S.C.A. § 5104 was provided on that matter.  In 
addition, the veteran was provided notice regarding 
disability ratings and effective dates in March 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The Board points out that the veteran was repeatedly 
scheduled for VA examinations.  He indicated that he could 
not travel to the VA facility where the examinations were 
scheduled.  Thus, he was scheduled at a closer facility where 
he regularly went for treatment.  The veteran still refused 
to be examined.  However, after a VA medical opinion was 
obtained without the benefit of examinations, the veteran 
then agreed to be examined and the examinations were 
conducted in March and April 2006.  A medical addendum 
opinion was also provided in May 2006.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Background

In August 1949, the veteran was afforded a separation 
examination.  Physical examination of the head, skin, eyes, 
pupils, vascular system, abdomen and viscera, and 
neurological system were normal.  Distant vision was 20/20 in 
both eyes and near vision was J1 in both eyes.  

In August 1950, the veteran was afforded an entrance 
examination.  Physical examination of the head, skin, eyes, 
pupils, vascular system, abdomen and viscera, and 
neurological system were normal.  Distant vision was 20/20 in 
both eyes and near vision was J1 in both eyes.  

The veteran was afforded a separation examination in October 
1951.  His near vision was 20/20 in both eyes.  His distant 
vision was J1 in both eyes.  Physical examination of the 
eyes, ophthalmoscopic system, pupils, ocular motility, head, 
vascular system, abdomen and viscera, hands, feet, lower 
extremities, skin, and neurologic system were all normal.  

Thereafter, the veteran served in the National Guard.  His 
June 1961 enlistment examination revealed that physical 
examination of the eyes, ophthalmoscopic system, pupils, 
ocular motility, head, vascular system, abdomen and viscera, 
feet, lower extremities, skin, and neurologic system were all 
normal.  Distant vision was 200/20 in both eyes.  The right 
eye was correctable to 20/40 and the left eye to 20/20.  Near 
vision was 20/100 in both eyes, correctable to 20/20.  On his 
Report of Medical History, the veteran indicated a past 
history of scarlet fever, whooping cough, and that he had 
worn glasses.  He reported no other medical complaints.  

An August 1965 periodic examination revealed that physical 
examination of the eyes, ophthalmoscopic system, pupils, 
ocular motility, head, vascular system, abdomen and viscera, 
hands, feet, lower extremities, skin, and neurologic system 
were all normal.  Distant vision was 140/20 in the right eye 
and 100/20 in the left eye, both correctable to 20/20.  Near 
vision was not tested.  On his Report of Medical History, the 
veteran indicated a past history of scarlet fever, whooping 
cough, and that he had worn glasses.  He reported no other 
medical complaints.  

A February 1969 periodic examination revealed visual acuity 
of 140/20 in the right eye and 100/20 in the left eye, both 
correctable to 20/20.  On his Report of Medical History, the 
veteran reported that he wore glasses or contact lenses in 
both eyes.  He did not report any other medical problems 
other than a history of scarlet fever.  An April 1977 
periodic examination was consistent with the last 
examination.  

A September 1973 periodic examination revealed that physical 
examination of the eyes, ophthalmoscopic system, pupils, 
ocular motility, head, vascular system, abdomen and viscera, 
hands, feet, lower extremities, skin, and neurologic system 
were all normal.  Distant vision was 200/20 in both eyes, 
both correctable to 25/20.  Near vision was 20/100 in both 
eyes, both correctable to 20/20.  

An April 1977 periodic examination revealed that physical 
examination of the eyes, ophthalmoscopic system, pupils, 
ocular motility, head, vascular system, abdomen and viscera, 
hands, feet, lower extremities, skin, and neurologic system 
were all normal.  Distant vision was 200/20 in both eyes, 
both correctable to 20/13.  Near vision was 20/25 in both 
eyes, both correctable to 20/20.  

A July 1981 periodic examination revealed that physical 
examination of the eyes, ophthalmoscopic system, pupils, 
ocular motility, head, vascular system, abdomen and viscera, 
hands, feet, lower extremities, skin, and neurologic system 
were all normal.  Distant vision was 20/80 in the right eye 
and 20/90 in the left eye, both correctable to 20/20.  Near 
vision was J1 in both eyes, both correctable to 20/20.  

In July 1985, while the veteran was on ACDUTRA, he reported 
having stomach pain.  He was put on activity restriction and 
was not allowed to lift heavy objects.  In October 1985, the 
veteran reported that he had an upset stomach and was treated 
for stomach pain.  However, in August 1985, he was treated by 
Dr. C. and a private hospital and it was discovered that he 
had a serious heart problem.  In August 1985, the veteran was 
seen at Bishop Clarkson Memorial Hospital for unstable 
angina.  Additional lay evidence from seven service members 
corroborated the veteran's statement.  The veteran then 
underwent coronary artery bypass surgery.

On a December 1985 Report of Medical History, the veteran 
reported that he wore glasses or contact lenses in both eyes.  
He indicated a history of scarlet fever, pain or pressure in 
his chest, and heart trouble.  The periodic physical 
examination of the eyes, ophthalmoscopic system, pupils, 
ocular motility, head, vascular system, abdomen and viscera, 
hands, feet, lower extremities, skin, and neurologic system 
were all normal.  It was noted that he had a midline thoracic 
scar, from his heart surgery.  Distant vision in both eyes 
was 20/200, which was correctable to 20/15.  Near vision in 
both eyes was 20/20.  

A July 1986 Medical Board report noted the initial history of 
the veteran having an upset stomach which was treated with 
Tagamet following a normal electrocardiogram (while on ADUTRA 
in July 1985).  However, a follow-up treadmill stress test 
was early positive and a catheterization revealed lesions so 
the coronary artery bypass grafting was undertaken.  Thus, 
the initial stomach pains were actually part and parcel of 
the cardiovascular manifestations.  

In July 1986, the veteran underwent a National Guard 
examination.  Physical examination of the ophthalmoscopic 
system, pupils, ocular motility, head, vascular system, 
abdomen and viscera, hands, feet, lower extremities, skin, 
and neurologic system were all normal.  Eye examination was 
abnormal.  His distant vision in the right eye was 20/200 and 
in the left eye was 20/400, both were correctable to 20/20.  
Near vision in the right eye was J2, correctable to J2, and 
in the left eye of J1, correctable to J1.  It was noted that 
the veteran had arteriosclerotic heart disease.  On his 
Report of Medical History, the veteran reported having ears, 
nose, or throat trouble and that he wore glasses or contact 
lenses in both eyes.  He did not report any other medical 
complaints.  It was noted that the veteran had a deviated 
nasal septum and arteriosclerotic heart disease.  

In April 1987, a VA Form 3288, Request and Consent to Release 
of Information from Claimant's Records, was received, in 
which the veteran requested copies of his medical records.  
No claim of service connection was made nor did the veteran 
indicate any intent to claim compensation benefits at that 
time.  The records were furnished the next month.  

On April 29, 1987, a VA Form 21-526, Veteran's Application 
for Compensation or Pension, was received.  

Service records show that in May 1987, it was noted that the 
veteran's July 1985 reports of stomach and chest pains were 
considered to be incurred in the line of duty.  

In a June 1987 rating decision, service connection for post 
operative residuals of coronary artery bypass surgery due to 
arteriosclerotic heart disease was denied.  In June 1987, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  

Thereafter, a notice of disagreement was received in November 
1987.  Enclosed was a medical report of Dr. J.J.C. in which 
this physician indicated that the stress of training in July 
1985 was related to the veteran's heart disease and 
aggravated his medical problems.  

In a May 1988 statement of the case, the RO indicated that it 
did not appear that the veteran's heart disease was 
aggravated beyond normal progress during his period of 
ACDUTRA.  Thereafter, a substantive appeal was not received 
from the veteran.  

An August 1988 periodic examination revealed that physical 
examination of the eyes, ophthalmoscopic system, pupils, 
ocular motility, head, vascular system, abdomen and viscera, 
hands, feet, lower extremities, and neurologic system were 
all normal.  Skin examination revealed a sternotomy scar.  

In September 1991, the veteran was afforded a separation 
examination.  Physical examination of the eyes, 
ophthalmoscopic system, pupils, ocular motility, head, 
vascular system, abdomen and viscera, hands, feet, lower 
extremities, skin, and neurologic system were all normal.  
Distant vision in both eyes was 20/200, which was correctable 
to 20/20.  Near vision in both eyes was 20/25, both 
correctable to 20/20.  On his Report of Medical History, the 
veteran reported a history of scarlet fever; ears, nose, or 
throat trouble; hearing loss; shortness of breath; pain or 
pressure in the chest; heart trouble; frequent indigestion; 
stomach, liver, or intestinal trouble; broken bones; piles or 
rectal disease; that he wore glasses or contact lenses; and 
that he wore a hearing aid.  With regard to the stomach 
complaints, the examiner noted that the veteran had 
experienced excess gas over the past 3 weeks.  

In November 1991, a VA Form 21-526, was received from the 
veteran in which he claimed that he had hearing loss, blood 
pressure problems, shortness of breath, low back pains, and 
hemorrhoids.  

In November 1991, the veteran was afforded a VA examination.  
He was diagnosed as having a history of coronary artery 
bypass surgery and external hemorrhoids.  The veteran's skin 
was clear.  His head was normal.  His vision was 20/40 in the 
right eye and 20/50 in the left eye, both correctable to 
20/20.  Examination of the eyes was normal.  The abdomen was 
soft, flat, and non-tender.  The hands and feet were normal.  
Neurological examination was normal.  

In an April 1992 rating decision, service connection was 
granted for hemorrhoids, but denied for heart disease to 
include hypertension, hearing loss, lung disease, and low 
back pain.  In May 1992, the veteran was notified of this 
decision and of his procedural and appellate rights.  

In a May 1992 rating decision, service connection was again 
denied for heart disease to include hypertension, hearing 
loss, lung disease, and low back pain.  In July 1992, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  

On November 23, 1998, a VA Form 21-4138, Statement in Support 
of Claim, was received from the veteran.  The veteran 
indicated that he was seeking service connection for a heart 
disability to include hypertension, a deviated nasal septum, 
PTSD, tinnitus, hearing loss, headaches to include as 
secondary to a deviated nasal septum, headaches to include as 
secondary to a deviated nasal septum, blurred vision and 
tearing of the eyes due to a sinus condition, a stomach 
condition to include as secondary to PTSD, residuals of a 
cold injury, and high cholesterol.  

Thereafter, in April 1999, a statement was received from 
V.F.M., M.D., regarding the veteran's heart disability.  The 
physician indicated that currently, blood pressure readings 
were 158-170/96-98 in both arms, in the sitting position.  He 
indicated that heart disease was related to service.  

In April 1999, the veteran was afforded a VA PTSD 
examination.  The diagnoses included no diagnosis of PTSD at 
the time of the examination.  

In July 2000, private medical evidence was received, dated 
previously.  In January 1987, it was noted that the veteran 
had minimal distal esophagitis.  The veteran was belching.  
He was taking Tagamet, which helped.  In March 1987, 
nocturnal dyspepsia was noted.  In September 1992, it was 
noted that the veteran had paresthesia of the right arm.  
February 1998 records showed continued complaints of 
belching.  The veteran was given Prevacid which helped.  

In December 2000, the veteran was seen by VA and reported 
that he did not have chest pain, shortness of breath, or 
paroxysmal nocturnal dyspnea.  He denied nausea or vomiting.  
There was no significant weight gain or loss.  It was noted 
that an upper gastrointestinal examination revealed GERD so 
he was placed on Prilosec and had been doing fine since.  His 
blood pressure was 154/72.  Examination of the anterior chest 
wall revealed no mass or tenderness.  Examination of the 
heart revealed S1, S2 regular normal sinus rhythm.  There was 
no appreciable murmur or gallop.  Examination of the abdomen 
revealed that it was soft, not tender, and without 
hepatosplenomegaly.  Lower extremity examination revealed no 
edema.  He had good peripheral pulses and good dorsalis 
peripheral pulses.  Neurologically, the veteran was intact.  
There were no sensory or motor losses.  Cranial nerves were 
intact.  In pertinent part, the diagnoses included coronary 
artery bypass graft in 1985, high blood pressure, and GERD.  
A February 2001 Persantine thallium test revealed no 
reversible or fixed perfusion defects and an estimated LVEF 
of 58 percent.  It was noted that the test was negative for 
ischemic changes.  

In February 2002, Dr. M.C. diagnosed the veteran as having 
PTSD.  It was noted that the veteran lived with his wife and 
was relatively close to his grandchildren.  It was noted that 
the veteran had some serious sleeping difficulties, but not 
much in the way of restriction in his daily activities.  It 
was noted that the veteran went for coffee at a veterans' 
club and participated in church activities.  He also stated 
that he played golf when it was nice outside.  He related 
that he played cards with friends, but did not make any new 
friends.  He related that he hated crowds.  He indicated that 
he had flashbacks about once per week which were triggered by 
loud noises and cold weather.  It was noted that there were 
lingering effects of PTSD, but the veteran's activities were 
positive for his adherence to personal routine and daily 
habits and perhaps negative for any major restriction other 
than not being able to meet new friends.  His affect and mood 
were fairly stable although he was fairly anxious, at least 
mildly.  General thinking was wholesome and concrete with 
respect to anxiety, but the veteran still succumbed to 
anxiety when he was under pressure, when he was thinking 
about Korea.  The veteran demonstrated some compulsivity, but 
was not pathological or psychotic.  He was well oriented in 
all spheres.  He was alert, coherent, and completely aware of 
his environment.  He knew the differences between right and 
wrong.  His recent memory was below average to fair.  He had 
difficulty with concentration.  Remote memory was 
demonstrated.  His Global Assessment of Functioning Scale 
score (GAF) was 54.  It was opined that the veteran's 
emotional difficulties were moderate, but he had learned to 
cope despite his history of past extremely traumatic 
experiences.  He still had flashbacks and was somewhat 
detached with his loved ones, but was not abusive and enjoyed 
them, too.  

In an April 2002 letter, Dr. M.C. diagnosed the veteran as 
having PTSD, and noted that he had seen the veteran in 
February 2002.  He indicated that the veteran was quite 
anxious and fearful.  He described a higher level of 
disability.  He indicated that the veteran's anxiety features 
included rapid eye movement and rapid psycho motor movement.  
He was certainly more than just mildly anxious.  The veteran 
described having poor sleep with insomnia.  The veteran 
described flashbacks which were almost always heralded by the 
idea of cold weather when he would remember how stunningly 
cold Korea was and he would be able to smell the dead and 
feel the freeze.  The veteran described having flashbacks 2-3 
times per week.  When describing his flashbacks, the 
veteran's anxiety levels became so severe that he had to stop 
speaking to catch his breath.  His GAF was 47.  It was noted 
that the veteran was becoming more reclusive and less 
competent.  In a subsequent letter the same month, Dr. M.C. 
indicated that the veteran was capable of comprehending 
primary oral instruction, but would not be able of carrying 
out any degree of direction without losing concentration.  It 
was felt that the veteran was not socially adaptive to the 
point where any competitive employment could have him follow 
direction without severe emotional difficulty.  It was felt 
that the veteran would not be capable of sustaining 
interpersonal relationships in a competitive setting.  
Further, he could not be capable of governing his emotions 
even under the ordinary stress of gainful employment.  

In a May 2002 letter, Dr. J.J.C. reported that the veteran's 
heart disability was related to his ACDUTRA period in July 
1985.  

In June 2002, the veteran was treated by VA.  It was noted, 
in pertinent part, that the veteran had a history of heart 
disease and GERD.  It was noted that the veteran was taking 
heart medication.  Review of the veteran's systems was 
essentially unremarkable.  It was noted that VA had been 
performing early ultrasounds for an abdominal aortic 
aneurysm.  On examination, his blood pressure was 130/80.  
Head examination was normal.  Heart examination revealed 
regular rate and rhythm without murmur, rub, extra systole or 
gallop or click.  The abdomen was soft without organomegaly, 
masses or tenderness.  Bowel sounds were normoactive.  The 
extremities were symmetric without edema.  Neurologically, 
the veteran was intact without physiologic limits.  The 
impression was chest pain, cause undetermined; ischemic heart 
disease; status post coronary artery bypass grafting; 
abdominal aortic aneurysm; hypertensive cardiovascular 
disease; GERD with Barrett's esophagus.  

In August 2002, the veteran was seen at the eye clinic.  The 
impression was mild macular degeneration and mild cataracts 
of both eyes as well as refractive error with presbyopia.  In 
November 2002, the veteran was seen in the eye clinic.  The 
impression was posterior vitreous detachment with small 
operculated hole, stable at this time, right eye, and mild 
cataracts.  

In August 2003, the veteran's blood pressure was 128/80.  The 
diagnoses included coronary artery disease, hypertension, and 
GERD.  

In August 2003, the veteran's eyes were examined.  The 
impression was mild age-related macular degeneration, mild 
cataracts, history of a retinal hole in the right eye which 
was currently stable, and refractive error with presbyopia.  

In April 2004, a VA examiner provided a medical opinion based 
on a review of the claims files.  The examiner noted that the 
veteran had what appeared to be stomach symptoms in July 
1985.  However, a treadmill test was positive and he 
underwent bypass surgery.  The examiner noted that the 
veteran's symptoms were initially found as a digestive 
problem, but were thereafter found to be part of his coronary 
artery disease.  The examiner opined that the strenuous 
activities brought on the onset of the physical symptoms.  

In September 2004, the veteran was seen at the eye clinic.  
The diagnoses were mild macular degeneration in both eyes, 
cataracts in both eyes, and an old retinal hole in the right 
eye, stable at this time.  Outpatient records also showed 
that the veteran had been placed on a diet.  

In February 2005, the veteran underwent a private treadmill 
test.  He had a negative electrocardiogram (EKG) stress test 
with good exercise capacity.  The veteran performed a 
workload equal to 10 Mets.  

In March 2005, Dr. M.C. and Dr. B.B. provided a psychiatric 
report.  It was noted that the veteran had reported for the 
evaluation appropriately dressed, fairly well-groomed and 
clean.  He appeared anxious, nervous, and sad.  It was noted 
that the veteran lived with his wife.  He slept very poorly.  
It was obvious that the veteran had lost a mild to moderate 
amount of weight, but this was done per medical advice.  The 
veteran reported that he had coffee with friends in the 
afternoon, but did not see his grandchildren often and he and 
his wife were doing very little together.  There had been a 
marked reduction in his daily activities to include adherence 
to personal routines and daily habits.  His speech was rapid, 
but still intelligible.  He was able to communicate and 
respond quite well.  His mood and affect included anxiety 
features, startle reflex, rapid eye movement and less eye 
contact.  The veteran appeared to not be concentrating.  His 
mental content revealed a decided and observable trait of 
compulsivity and he was preoccupied with Korea and Iraq.  
However, he was not psychotic.  He was not paranoid or 
delusional.  His cognitive skills had decidedly deteriorated.  
His response to questioning was poor and his comprehensive 
and mathematical testing was impaired.  Interpretation of 
proverbs was poor.  Insight and judgment appeared to be good.  
GAF was 47/54.  It was noted that the veteran's anxiety 
features had increased.  He had difficulty in socialization, 
problems with intimacy, flashbacks, and severe insomnia.  It 
was felt that the veteran was unemployable due to his 
inability to relate to others and to control his emotions.  
In June 2005, VA records showed that the veteran's blood 
pressure was 137/67.  In June 2005, the veteran was also seen 
at the eye clinic for his eye disabilities.  

In December 2005, a VA examiner reviewed the claims files 
after the veteran reported that he had been unable to attend 
VA examinations.  The examiner indicated that he could not 
determine if the veteran's PTSD had increased in severity.  

In November 2005, a VA eye examiner reviewed the claims 
files.  She noted that the veteran currently had cataracts in 
both eyes, mild epiretinal membrane of the left eye, mild 
age-related macular degeneration of both eyes, and posterior 
vitreous detachment of both eyes.  The examiner opined that 
none of the current diagnoses occurred while the veteran was 
in service.  She stated that cataracts, posterior vitreous 
detachment, epiretinal membrane, and age-related macular 
degeneration were all slow-growing, age-related degenerative 
processes.  She opined that the veteran was too young to have 
had any of these during his earlier service.  With regard to 
his last period on 1991, she opined that it was impossible 
that any of these diagnoses were incurred in that very short 
6 month period since they are very slow, age-related 
degenerative processes.  Therefore, she stated that none of 
these processes at least as likely as not was incurred while 
the veteran was in service.  

In January 2006, another VA medical opinion was rendered 
based on review of the claims files.  It was noted by the 
examiner that although the veteran was able to go to the 
local clinic for multiple treatment dates, he had indicated 
that he was unable to be examined.  The treatment reports 
were also reviewed.  With regard to headaches, stomach 
disorder, and residuals of a cold injury, there was no 
documentation of any of these in the service medical records.  
Although excess gas was indicated in a 1991 record, this was 
not indicative of reflux disease.  There was no discussion in 
any of the records of any residual cold injury or headaches.  
She opined that it was unlikely that the claimed conditions 
were incurred while the veteran was on active duty.  The 
examiner also opined that the claimed disabilities were not 
secondary to or aggravated by the veteran's service-connected 
disabilities.  With regard to the increased rating claims, 
since the veteran had failed to report for the examinations, 
there was no new information upon which to rate him.  The 
private treadmill test was referenced and noted to be a 
successful treadmill test.  

Thereafter, the veteran agreed to be examined by VA and was 
provided several VA examinations.  With the exception of the 
psychiatric examination, all other examinations were 
performed by the same examiner.  

In March 2006, the veteran was afforded a VA psychiatric 
examination.  It was noted that the veteran had been married 
for 54 years.  The veteran also has children and 
grandchildren.  He sees his grandchildren fairly often.  The 
veteran is a member of two service organizations.  He also 
has one friend who he visits with weekly.  The veteran 
attends church regularly; however, he does not participate in 
social events as he had previously.  It was noted that the 
veteran had a combat infantryman badge and conceded stressors 
for PTSD.  The veteran continued to have intrusive thoughts 
about mortar attacks and the wounded.  His frequency of 
intrusive thoughts was not that frequent and would be 
considered to be transient.  The veteran indicated that he 
had dreams which were chaotic and confusing.  The nightmares 
occurred once or twice per month.  The examiner considered 
the frequency of the nightmares to be mild.  The veteran 
related that he did not watch the news because it was a 
trigger for him.  He also related that he would wake up in a 
sweat.  The examiner thought that these symptoms were mild.  
The veteran stated that this was only the third or fourth 
time that he had discussed the events.  The examiner felt 
that this was moderate in intensity.  The veteran related 
that he did not have amnesia, not that he could think of.  It 
was noted that the veteran appeared to have some estrangement 
from others over the years and had begun to isolate himself 
from activities.  The examiner thought that he had a mild 
loss of interest in usual activities.  His affect was fairly 
full and broad and was only slightly restricted.  The veteran 
reported that he had sleep difficulties and would wake up a 
few times per night.  This has been occurring for years and 
the examiner felt was moderate in severity.  The veteran 
described having some irritability as well as hypervigilance 
to certain noises.  He was also hyperaware of his 
surroundings.  These symptoms were felt to be mild.  

Mental status examination revealed that the veteran's 
psychomotor activity was unremarkable and his speech was 
unremarkable and clear.  His attitude toward the examiner was 
guarded.  His affect was normal, but his mood was anxious.  
He had a short attention span and could not do serial 7's and 
was not able to spell a word backwards.  The examiner felt 
that the veteran's attention and concentration appeared 
mildly problematic, but his level of impairment was not 
uncommon for someone of his age.  The veteran was oriented to 
time and place, but not to person.  He was not oriented to 
the month or day of the month.  His thought process was 
unremarkable, logical, goal-directed, and relevant.  His 
thought content was unremarkable.  He had no delusions.  His 
judgment was adequate.  His intelligence was average. The 
veteran had insight into his problem.  The veteran had 
moderate sleep impairment, but it did not interfere with 
daily activities.  There were no hallucinations or 
inappropriate behavior.  The veteran interpreted proverbs 
appropriately.  He did not display obsessive or ritualistic 
behavior.  He did not have panic attacks. He had good impulse 
control with no episodes of violence.  There was no suicidal 
or homicidal ideation, plans, or intent.  The veteran was 
able to maintain personal hygiene and had no problems with 
caring for the activities of daily living.  His memory was 
normal.  The diagnosis was PTSD.  The GAF was 65.  It was 
noted that the veteran did not have a depressive or mood 
disorder.  He was felt to have occasional and mild decreased 
efficiency, productivity, reliability, inability to perform 
work tasks, and impairment in work, family and other 
relationships.  

The examiner addressed the differences in the current 
examination from the examination of Dr. M.C.  The VA examiner 
noted that two different doctors might have different 
opinions about the severity of illness.  Currently, the VA 
examiner felt that the veteran was functioning at a higher 
level.  The examiner noted that the veteran was taking 
Trazodone which was felt to be a slight or minimal form of 
intervention.  His symptoms were not of such severity that he 
was being seen for medication checks or follow-ups.  

The examiner indicated that the veteran was competent to take 
care of his finances.  He had been employed from 1948-1990 
and had retired and was not currently employed.  The cause of 
his retirement was his age eligibility or the duration of his 
work.  

In April 2006, the veteran was afforded a VA stomach 
examination.  It was noted that the veteran reported the 
onset of stomach problems to be in 1985 when he was on 
ACDUTRA and had stomach problems which ended up being a heart 
attack.  However, the veteran maintained that the stomach 
problems continued.  The diagnoses were GERD and hiatal 
hernia.  

The veteran was also provided a peripheral nerve examination.  
The veteran reported that the onset of alleged cold injury 
was January to February 1950.  The diagnosis was cold 
injuries of the bilateral hands and feet with residual 
numbness and paresthesia in the fingers and toes as well as 
generalized cold sensitization.  The etiology was cold 
exposure.  

The veteran was provided a neurological examination.  The 
veteran reported that his headaches began during service in 
the 1950's.  Currently, the veteran related that he had 
headaches 2 to 3 times per month.  The diagnosis was tension 
headaches.  

The veteran was afforded an ears, nose, and throat 
examination.  The veteran described having some nasal 
congestion.  He had not had any episodes requiring 
antibiotics.  Bleeding was rare and he did not require oxygen 
or physician's care.  Examination revealed nasal obstruction 
which was 10 percent on the left and zero percent on the 
right.  

The veteran was also afforded a general medical examination.  
At that time, the veteran reported having indigestion and 
reflux during service which ended up being a minor heart 
attack.  He underwent bypass surgery in 1985.  Thus, the 
examiner indicated that the stomach problems occurred during 
active service.  With regard to headaches, the veteran 
related that they began in the 1950's during service.  The 
veteran reported that he did not have treatment.  The 
examiner opined that it was at least as likely as not that 
the veteran's claimed headaches were incurred on active duty.  
With regard to cold injury, the veteran reported that he had 
had residuals of cold exposure from his service in Korea in 
the 1950's.  Based on the veteran's statements that he had 
his first symptoms in 1950 while he was on active duty in 
Korea, the examiner indicated that the stomach disability was 
related to service.  However, the examiner opined that the 
veteran's claimed stomach disorder, headaches, and cold 
injuries were less likely than not secondary to or aggravated 
by his service-connected disabilities.  

With regard to the veteran's heart disability, he never had 
angina, never had syncope, had dyspnea on moderate exertion, 
had daily fatigue, and never had dizziness.  His rhythm was 
regular.  There were no murmurs.  He had Class II heart 
disease.  There were no clicks or pericardial rub.  The 
veteran's recent treadmill test was referenced and it was 
noted that he performed at 10 Mets.  The diagnoses were 
atherosclerotic cardiovascular disease, coronary artery 
disease, status post mild myocardial infarction, status post 
coronary artery bypass grafting, times two.  The examiner 
noted that the veteran's heart disabilities had a significant 
effect on his employability.  He had decreased mobility, 
problems with lifting and carrying, lack of stamina, and 
fatigue.  He also had significant dyspnea on mild to moderate 
exertion.  The disabilities also negatively affected his 
ability to do chores, shop, travel, and drive.  He was unable 
to exercise and do sports.  

In May 2006, the examiner provided an addendum.  He stated 
that there was no documentation identified in the available 
evidence of record to include the service medical records, 
relating to treatment in service for a stomach disorder, cold 
injuries, or headaches.  The comments contained in the 
examinations above were based on the veteran's verbal history 
and statements at the time of the examinations.  The veteran 
was felt to be credible and reliable during the examinations.  
However, the evidence of record does not support his 
statements relative to his service and receiving treatment 
for the claimed disabilities.  Therefore, the modified 
medical opinions, even considering the veteran's statements, 
required this examiner to resort to speculation to render an 
opinion as to whether or not they were related to service 
based on the lack of evidence of treatment in service.  


Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran served in combat.  
However, he does not allege that specific combat-related 
injury resulted in headache, vision, neurologic, or stomach 
disabilities.  With regard to the cold injury residuals, he 
rather asserts that the cold environment in Korea resulted in 
cold injury.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, while the veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno.  Therefore, he cannot provide 
a competent opinion regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Depression

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  Rabideau.  Where 
the question requires medical expertise, medical evidence is 
required.  See Espiritu.  

The competent evidence establishes that there is no current 
diagnosis of a depressive disorder by either the veteran's 
private psychologist or by the VA examiner in March 2006.  
Any current subjective complaints of depression are in 
conjunction with the service-connected PTSD and are rated as 
part and parcel of the symptoms associated with that 
disorder.  

Absent a current diagnosis, service connection is not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




Vision Disorder

The veteran has been seen regularly for current eye 
disabilities.  He suffers from cataracts in both eyes, 
epiretinal membrane of the left eye, macular degeneration of 
both eyes, and posterior vitreous detachment of both eyes.  

In November 2005, a VA eye examiner provided a medical 
opinion based on a review of the claims file.  In sum, she 
concluded that the none of the current eye disabilities was 
at least as likely as not incurred while the veteran was in 
service.  She provided a rationale for her opinion.  She 
explained that cataracts, posterior vitreous detachment, 
epiretinal membrane, and age-related macular degeneration 
were all slow-growing, age-related degenerative processes.  
She indicated that the veteran was too young to have had any 
of these during his earlier service.  With regard to his last 
period in 1991, she explained that it was impossible that any 
of these diagnoses were incurred in that very short six month 
period since they are very slow, age-related degenerative 
processes.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Board attaches significant probative value to the VA 
opinion as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The VA medical opinion is probative competent medical 
evidence.  It is uncontradicted by any other competent 
opinion.  Thus, the probative evidence is against the 
veteran's claim of service connection for a vision disorder.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Headache Disorder

The record does not reflect any inservice complaints, 
findings, treatment, or diagnosis of a head injury or 
disease, to include a headache disorder.  

The veteran complained of multiple medical problems during 
service.  He was examined multiple times.  He provided his 
subjective complaints on Reports of Medical History during 
active service and during his service in the National Guard.  
He has been treated between his periods of service and since 
his last period of service by VA and private examiners.  
Prior to the April 2006 VA examination, there is no 
documentation of any complaints made by the veteran of having 
a headache on examination.  

The veteran is competent to report that he has a headache, 
although he is not competent to report that he had a specific 
headache disorder.  However, the Board finds that the 
veteran's current allegations that he had headaches during 
service and since that time are not credible.  The reason 
they are not credible is because while the veteran made 
complaints regarding other medical problems during service 
and since service, he did not ever report having a headache 
despite his numerous incidents of medical treatment.  His 
silence, when otherwise speaking, constitutes negative 
evidence in this case.

In January 2006, upon reviewing the claims files, a VA 
examiner indicated that there was no documentation of 
headaches in the service medical records.  In fact, there was 
no discussion in any of the records of any headaches.  The 
examiner opined that the claimed headaches were not incurred 
in service and were not secondary to or aggravated by the 
veteran's service-connected disabilities.  

At his April 2006 examination, the veteran reported that his 
headaches began during service in the 1950's.  The examiner 
diagnosed him as having tension headaches.  Based solely on 
the veteran's history, the examiner concluded that the 
headaches had their onset during service.  However, upon a 
subsequent review of the claims file, the examiner concluded 
otherwise.  He indicated that there was no documentary 
support for the veteran's statements, so he could not provide 
a positive medical opinion without resorting to speculation.  
The examiner provided an unequivocal opinion that the claimed 
headache disorder was less likely than not secondary to or 
aggravated by his service-connected disabilities.  

In sum, there is no record of complaints, findings, or 
treatment of headaches during service, on ACDUTRA, between 
periods of service, or post-service until the veteran made a 
claim of service connection for headaches.  There is no 
medical documentation of any treatment or diagnosis of 
headaches until the April 2006 examiner diagnosed the veteran 
as having tension headaches.  The January 2006 examiner 
opined that claimed headaches were not related to service or 
related to service-connected disability on any basis, 
including aggravation.  Although the April 2006 examiner 
initially related headaches to service, he later amended his 
opinion after reviewing the claims files and discovering that 
the medical records were devoid of any mention of headaches.  
The Board finds the veteran's statements not credible.  Since 
the first opinion by the VA examiner was based on an 
inaccurate history as presented by the veteran, it is not 
probative.  Reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  Thus, the first opinion by the April 2006 
examiner is not probative.  

Therefore, there are two negative medical opinions of record 
which are competent and based on a review of the record.  
Thus, they are probative.  The only positive opinion was 
later recanted and, as noted, is not probative.  

Thus, the probative evidence is against the veteran's claim 
of service connection for a headache disorder.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Stomach Disorder, to include GERD

During his periods of active duty, there were no complaints, 
findings, treatment, or diagnosis of a stomach disease or 
injury, to include GERD.  During the veteran's period of 
ACDUTRA in July 1985, he was seen for complaints of an upset 
stomach; however, the medical evidence resolved that this 
perceived upset stomach was actually cardiac in nature and 
part of his cardiovascular disabilities, which led 
immediately thereafter to bypass surgery.  

In April 2004, a VA examiner provided a medical opinion based 
on a review of the claims file.  The examiner noted that the 
veteran had what appeared to be stomach symptoms in July 
1985.  However, a treadmill test was positive and he 
underwent bypass surgery.  The examiner noted that the 
veteran's symptoms were initially found as a digestive 
problem, but were thereafter found to be part of his coronary 
artery disease.  The January 2006 examiner also found that 
the claimed stomach disorder was not related to service or to 
service-connected disabilities, to include on the basis of 
aggravation.  

Although the April 2006 VA examiner initially concluded that 
the veteran's stomach disorder began during service, as 
noted, he amended his opinion after reviewing the claims 
files, and then could not provide a positive nexus.  The 
veteran had reported that he began having stomach problems on 
ACDUTRA prior to having a heart attack and they had continued 
since that time.  The veteran had an upset stomach, it was 
related to the heart problems, although he did not have a 
heart attack at that time.  The Board does not find credible 
the veteran's contentions that the stomach problems 
continued.  The Board finds that this was not the case 
because while the veteran made many medical complaints and 
received treatment for other problems, he did not report a 
gastrointestinal issue until many years later.  

Thus, with regard to the first two periods of active duty, 
there were no complaints, findings, treatment, or diagnosis 
of stomach disease or injury to include GERD.  While the 
veteran made complaints regarding other medical problems 
during service, he did not report any stomach issues.  The 
veteran was seen for an upset stomach on ACDUTRA in July 
1985; however, this upset stomach was actually cardiac in 
nature and related to his cardiovascular disabilities, which 
have since been service connected.  

The veteran was initially diagnosed as having 
gastrointestinal problems in the late 1980's.  In January 
1987, it was noted that the veteran had minimal distal 
esophagitis.  In March 1987, nocturnal dyspepsia was noted.  
Thus, prior to his entry into service in March 1991, the 
veteran had made stomach complaints.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

In this case while the veteran made some gastrointestinal 
complaints in the late 1980's, there is no evidence that any 
gastrointestinal defects, infirmities, or disorders were 
noted at entrance into service or existed upon entrance into 
service in 1991.  Thus, the veteran was sound when he entered 
service.  

During that last period of active duty, from March to 
September 1991, the veteran had one incident of complaints of 
a gastrointestinal nature.  On his separation examination, on 
his Report of Medical History, the veteran reported a history 
of frequent indigestion as well as stomach, liver, or 
intestinal trouble.  With regard to the stomach complaints, 
he reported to the examiner noted that he had had experienced 
excess gas over the past 3 weeks.  However, the physical 
examination determined that his gastrointestinal system was 
normal.  Thus, there was no objective diagnosis at that time.  

In June 2002, over a decade after his separation examination, 
the veteran was diagnosed as having GERD and has been treated 
for that disorder since that time.  

The gastrointestinal complaints made on the September 1991 
separation examination were addressed by the VA examiner in 
January 2006.  She indicated that although excess gas was 
noted in 1991, this was not indicative of reflux disease.  
Thus, the veteran's currently diagnosed GERD was not manifest 
at that time.  As noted, this examiner opined that the 
currently diagnosed gastrointestinal disability was unlikely 
incurred while the veteran was on active duty.  The examiner 
also opined that the claimed disability was not secondary to 
or aggravated by the veteran's service-connected 
disabilities.  The April 2006 examiner was ultimately unable 
to conclude that the current GERD was related to service 
without speculation.  He did unequivocally opine that GERD 
was not caused or aggravated by the service-connected 
disabilities.  

Therefore, there are two negative medical opinions of record 
which are competent and based on a review of the record.  
Thus, they are probative.  The only positive opinion was 
later recanted and was based on an inaccurate history.  Thus, 
it is not probative.  

Accordingly, the probative evidence is against the veteran's 
claim of service connection for a stomach disorder, to 
include GERD.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




Residuals of Cold Injury

The record does not reflect any inservice complaints, 
findings, treatment, or diagnosis of a neurological or 
vascular injury or disease, to include a cold injury or 
frostbite.  

The veteran complained of multiple medical problems during 
service.  He was examined multiple times.  He provided his 
subjective complaints on Reports of Medical History during 
active service and during his service in the National Guard.  
He has been treated between his periods of service and since 
his last period of service by VA and private examiners.  
Prior to the April 2006 VA examination, there is no 
documentation of any complaints made by the veteran of having 
residuals of a cold injury.

In September 1992, it was noted that the veteran had 
paresthesia of the right arm.  This is the only report of any 
neurological complaint.  There was no medical opinion 
etiologically relating the complaint to service at all.  

The veteran is competent to report that he has numbness, 
although he is not competent to report that he has a specific 
neurological disorder.  However, the Board finds that the 
veteran's current allegations that he has had neurological 
problems since his service in Korea are not credible.  The 
Board does not doubt that the weather was cold in Korea.  
However, the reason the veteran's current statements are not 
credible is because while the veteran made complaints 
regarding other medical problems during service and since 
service, he did not ever report having any cold injury, 
frostbite, problems with his hands or feet, or any other 
vascular or neurological complaint, despite his numerous 
incidents of medical treatment.  Again, his silence, when 
otherwise speaking, constitutes negative evidence in this 
case.

In January 2006, upon reviewing the claims files, a VA 
examiner indicated that there was no documentation of cold 
injury or residuals thereof in the service medical records.  
In fact, there was no discussion in any of the records of any 
cold injury.  The examiner opined that the claimed cold 
injury residuals were not incurred in service and were not 
secondary to or aggravated by the veteran's service-connected 
disabilities.  

At his April 2006 examination, the veteran reported that his 
cold injury occurred in Korea during service in the 1950's.  
The examiner diagnosed him as having cold injuries of the 
bilateral hands and feet with residual numbness and 
paresthesia in the fingers and toes as well as generalized 
cold sensitization.  

Based solely on the veteran's history, the examiner concluded 
that the etiology of the residual cold injuries etiology was 
inservice cold exposure.  However, upon a subsequent review 
of the claims file, the examiner concluded otherwise.  He 
indicated that there was no documentary support for the 
veteran's statements, so he could not provide a positive 
medical opinion without resorting to speculation.  The 
examiner provided an unequivocal opinion that the claimed 
cold injury disorder was less likely than not secondary to or 
aggravated by his service-connected disabilities.  

In sum, there is no record of complaints, findings, treatment 
of cold injuries during service, on ACDUTRA, between period 
of service, or post-service until the veteran made a claim of 
service connection.  There is no medical documentation of any 
treatment or diagnosis of cold injuries until the April 2006 
examiner diagnosed the veteran as having such.  The January 
2006 examiner opined that claimed cold injuries were not 
related to service or related to service-connected disability 
on any basis, including aggravation.  Although the April 2006 
examiner initially related cold injuries to service, he later 
amended his opinion after reviewing the claims files and 
discovering that the medical records were devoid of any 
mention of cold injuries.  The Board finds the veteran's 
statements not credible.  Since the first opinion by the VA 
examiner was based on an inaccurate history as presented by 
the veteran, it is not probative.  

Therefore, there are two negative medical opinions of record 
which are competent and based on a review of the record.  
Thus, they are probative.  The only positive opinion was 
later recanted and, as noted, is not probative.  

Thus, the probative evidence is against the veteran's claim 
of service connection for residuals of cold injuries.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  


Deviated Nasal Septum

The veteran has been assigned a non-compensable rating for 
deviated nasal septum under Diagnostic Code 6502.  That 
diagnostic code provides a 10 percent rating for traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.

The Board notes that where the schedule does not provide a 
zero percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met.  See 38 
C.F.R. § 4.31.

The veteran's deviated nasal septum causes nasal obstruction 
which is 10 percent on the left and zero percent on the 
right.  At no time during the course of the appeal has there 
been 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  Thus, the 
criteria for a compensable rating are not met.  

The veteran is competent to report that he has had 
congestion.  He is not competent to report the degree of 
nasal obstruction.  The competent medical evidence has 
established that percentage.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a compensable 
rating.


Coronary Artery Disease

The veteran's coronary artery disease has been assigned a 10 
percent rating under Diagnostic Code 7005.  

Under Diagnostic Code 7005, a 10 percent rating contemplates 
a workload of greater than 7 METs but not greater than 10 
METs which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required. A 30 percent 
rating contemplates a workload of greater than 5 METs but not 
greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. A 60 percent rating contemplates 
more than one episode of acute congestive heart failure in 
the past year, or workload of greater than 3 METs but not 
greater than 5 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent. Finally, a 100 percent rating contemplates 
documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

On treadmill testing, the veteran performed a workload equal 
to 10 METS.  His EKG testing was negative.  The veteran has 
dyspnea, fatigue, and the need for continuous medication.  

The veteran's coronary artery disease does not meet the 
criteria for a 30 percent rating.  The coronary artery 
disease does not cause the veteran to perform a workload of 
greater than 5 METs, but not greater than 7 METs, which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  As noted, he 
has some of these symptoms, but the METS performance is at 10 
METS.  

A review of the veteran's blood pressure readings shows that 
a higher rating may not be assigned based on the veteran's 
hypertension.  See Diagnostic Codes 7007 and 7101.  The 
veteran's diastolic pressure is not predominantly 110 or more 
and his systolic pressure is not predominantly 200 or more.  
The record shows that the veteran had an aortic aneurysm.  
However, it is asymptomatic.  Thus, there is no basis for an 
additional rating based on current symptoms.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess 
of 10 percent.


PTSD

There is a conflict in the level of severity of the veteran's 
PTSD.  In addition, his GAF score was noted to be 54, 47, 
then 64 within a short period of time.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Thus, based on the GAF scores, the veteran's impairment due 
to PTSD has ranged from mild to serious.  

In April 2002, the veteran's private psychologist, Dr. M.C., 
indicated that the veteran had severe emotional difficulties 
and was not capable of sustaining employment due to his 
inability to carry out directions and his inability to 
sustain interpersonal relationships in a work setting.  In 
March 2005, Dr. M.C. and Dr. B.B. continued to endorse the 
severe level of impairment.  However, in March 2006, a VA 
examiner indicated that the level of severity was between 
mild and moderate.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The VA examiner acknowledged that different physicians could 
interpret psychiatric testing and symptoms differently.  The 
VA examiner, felt, however, that the veteran's level of 
functioning was higher than represented by the private 
examiners.  

The Board finds that the private examiners and the VA 
examiner are all medical professionals and, thus, competent 
to evaluate the veteran.  There is disparity in the medical 
reports.  However, the examiners all performed adequate 
psychiatric evaluations and testing.  The testing was all 
performed within a short period of time.  In light of the 
foregoing and affording the veteran the benefit of the doubt, 
the Board will consider the veteran's PTSD manifestations at 
their worst, during this short time period.  

That being noted, the Board find that the criteria for a 50 
percent rating, but not a 70 percent rating, are met.  

The veteran's affect shows anxiety features such as startle 
reflex, rapid eye movement and reduced eye contact.  The 
veteran has rapid speech.  However, the veteran's speech is 
not intermittently illogical, obscure, or irrelevant.  The 
veteran is able to adequately communicate his thoughts.  The 
veteran has some difficulty in understanding complex 
commands.  His response to questioning was poor and his 
comprehensive and mathematical testing was impaired.  
Interpretation of proverbs was also poor.  He appears not to 
concentrate.  The veteran's judgment was fine, but he had 
disturbed mood due to his anxiety.  The veteran does not 
exhibit suicidal or homicidal ideation.  Although the veteran 
displays some compulsiveness, he does not engage in 
obsessional rituals which interfere with routine activities.  
The veteran does not have panic attacks.  The veteran does 
not exhibit depression.  The veteran has some irritability, 
but he does not exhibit any violent behavior.  There is no 
evidence of spatial disorientation.  The veteran does not 
have neglect of personal appearance and hygiene.  On 
examination, he appeared clean and appropriately dressed.  

While the veteran has difficulty in establishing and 
maintaining effective work and social relationships, he does 
not have an inability to establish and maintain effective 
relationships.  The evidence shows that he has been married 
for a long time, has friends and associates at service 
organizations, his coffee group, and church.  Although he is 
socializing less than he used to, he does not have an 
inability to sustain relationships.  

Accordingly, the evidence supports a higher rating of 50 
percent for PTSD.  




TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his or her age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran is service-connected for PTSD, rated as 50 
percent disabling; coronary artery disease, rated as 10 
percent disabling; bilateral hearing loss, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
and the other disabilities as follows are rated as non-
compensable: external hemorrhoids, deviated nasal septum, and 
rhinitis.  

The combined rating for all disabilities per 38 C.F.R. § 4.25 
is 60 percent.  Thus, the Board finds that the veteran fails 
to meet the initial criteria for consideration of a total 
rating based on individual unemployability due to a service-
connected disability.  

Nonetheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Consequently, 
38 C.F.R. § 4.16(b) specifically outlines the procedure for 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration of all cases of veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set out in Section 4.16(a).  Because the RO specifically 
determined, however, that referral was not appropriate in the 
May 2006 supplemental statement of the case, the Board finds 
that it has jurisdiction to determine entitlement to a total 
rating on an extra-schedular basis.

In determining entitlement to a total rating based on 
individual unemployability, the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91.  

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a different position than other veterans with 
the same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability. Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record clearly shows that the veteran has been unable to 
work for many years due to his various disabilities.  His 
private psychologist has opined on more than one occasion 
that his PTSD precluded employment.  The VA examiner who 
performed the March 2006 psychiatric examination indicated 
that work impairment was mild.  However, the examiner who 
performed the other examinations indicated that the veteran's 
heart disabilities caused significant industrial impairment.  

There is no specific VA medical opinion stating whether or 
not the veteran is unemployable due to his service-connected 
disabilities taken together as a whole.  The VA examiner 
indicated industrial interference with regard to each of the 
veteran's disabilities.  Certainly, it was clear that any 
physically demanding employment is precluded.  However, that 
VA examiner did not provide any overall medical assessment 
regarding whether all of the service-connected disabilities 
together preclude employment.  

Thus, there is a positive medical opinion which is competent 
and probative, which states that the veteran is unemployable.  
There is some conflicting evidence, but no specific medical 
opinion which comprehensively contradicts this opinion.  

This case has been remanded three times and the Board will 
not remand it again for another medical opinion.  Thus, 
again, affording the veteran every reasonable doubt, the 
Board finds that the veteran's service-connected 
disabilities, particularly his PTSD and coronary artery 
disease, preclude him from securing or following a 
substantially gainful occupation.

Thus, with resolution of reasonable doubt in the veteran's 
favor, see 38 C.F.R. §§ 3.102 and 4.3, the Board finds that 
the medical evidence presents an extraordinary disability 
picture for which an extra-schedular total rating based on 
individual unemployability is granted.


Earlier Effective Date

The RO denied entitlement to service connection for heart 
disease to include hypertension in a May 1992 rating 
decision; the veteran did not appeal that decision.  The May 
1992 rating decision which denied service connection for 
heart disease to include hypertension is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

On November 23, 1998, a VA Form 21-4138, Statement in Support 
of Claim, was received from the veteran.  This statement was 
accepted as a claim for reopening service connection for 
heart disability.

In a November 2004 decision, the Board granted service 
connection for coronary artery disease.

In a January 2005 rating decision, the RO implemented the 
Board's decision granting service connection for coronary 
artery disease and assigned a non-compensable rating 
effective November 23, 1998, but in a June 2005 rating 
decision, the disability rating was increased to 10 percent 
effective November 23, 1998.  The effective date of service 
connection was the date of receipt of the reopened claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 
C.F.R. § 3.105 (2006).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  

Any communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 
C.F.R. § 3.155(a) does not contain the word "specifically," 
and that making such precision a prerequisite to acceptance 
of a communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

The veteran's claim was denied in May 1992 and he did not 
appeal that decision so it became final.  Thereafter, there 
is no formal correspondence from the veteran regarding a 
heart disability until November 23, 1998, the date of his 
claim to reopen the matter of service connection for a heart 
disability.  

The veteran may argue that the effective date should go back 
to when he initially filed his claim for VA benefits for 
heart disease.  This type of argument has been considered and 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172  (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that is to be assigned an effective date under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Accordingly, the veteran is not entitled to an 
effective date back to the date he initially filed a claim 
for service connection for heart disability.

With respect to any medical records dated prior to November 
23, 1998, it is clear that such records may only form the 
basis of an informal claim for service connection in cases in 
which service connection had previously been denied on the 
basis that the disability was not compensable in degree.  
This was not the basis of the May 1992 denial.  See Brannon; 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

In Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 
2006), the Court stated that a claimant can attempt to 
overcome the finality of a decision which assigns an 
effective date in one of two ways, by a request for revision 
of those regional office decisions based on clear and 
unmistakable error (CUE), or by a claim to reopen based upon 
new and material evidence.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. 
§ 5109A(a) ("A decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C. § 5108 ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  The claimant in this case seeks an effective 
date prior to the date of his claim.  The claimant argued 
that there was CUE in the January 2005 rating decision which 
granted a noncompensable rating.  The RO denied this claim 
and it was not appealed.  The veteran does not argue that the 
request for an earlier effective date should be construed as 
a motion to revise based on CUE the actual grant of service 
connection.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than November 23, 1998, for the grant of service 
connection for coronary artery disease.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert.  Hence, the 
appeal is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a depressive disorder denied.

Service connection for a vision disorder, currently diagnosed 
as cataracts in both eyes, epiretinal membrane of the left 
eye, macular degeneration of both eyes, and posterior 
vitreous detachment of both eyes, is denied.  

Service connection for a headache disorder is denied on a 
direct basis and secondary basis.  

Service connection for GERD is denied on a direct basis and 
secondary basis.

Service connection for residuals of cold injury is denied on 
a direct basis and secondary basis.

An initial compensable rating for deviated nasal septum is 
denied.

An initial rating in excess of 10 percent for coronary artery 
disease is denied.  

An initial 50 percent rating for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

A total rating based on individual unemployability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an effective date earlier than November 23, 
1998, for the grant of service connection for coronary artery 
disease, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


